Citation Nr: 0517184	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  99-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder, claimed as residuals of frostbite/cold injury.  

2.  Entitlement to service connection for a left hand 
disorder, claimed as residuals of frostbite/cold injury.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral foot disorder due to frostbite/cold injury, prior 
to January 12, 1998.  

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite/cold injury to the right foot.  

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite/cold injury to the left foot.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1975 to July 
1977.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1998 RO decision 
which granted service connection for residuals of cold 
injuries to the right and left foot, and denied service 
connection for right and left hand disabilities claimed as 
residuals of frostbite/cold injury, and a March 1999 decision 
that denied entitlement to TDIU.  A personal hearing at the 
RO was held in May 2000.  The Board remanded the appeal to 
the RO for additional development in October 2003.  

The issues of service connection for right and left hand 
disabilities claimed as residuals of frostbite/cold injury 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
increased ratings have been obtained by VA.  

2.  Prior to January 12, 1998, the residuals of cold injuries 
to the feet were productive of no more than mild symptoms 
with chilblains, and were not manifested by persistent 
moderate swelling, tenderness, or redness.  

3.  From January 12, 1998, the residuals of a cold injury to 
the right foot is manifested by complaints of pain, numbness, 
cold sensitivity, and nail abnormalities, without tissue 
loss, color changes, locally impaired sensation, 
hyperhydrosis, or x-ray abnormalities of osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  

4.  From January 12, 1998, the residuals of a cold injury to 
the left foot is manifested by complaints of pain, numbness, 
cold sensitivity, and nail abnormalities, without tissue 
loss, color changes, locally impaired sensation, 
hyperhydrosis, or x-ray abnormalities of osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of frozen feet, prior to January 12, 1998, are 
not met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, 
Part 4, including Diagnostic Code 7122 (in effect prior to 
January 12, 1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of cold injury to the right foot from January 
12, 1998, have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 
7122 (2004).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of cold injury to the left foot from January 
12, 1998, have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 
7122 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in September 1997.  The 
Board concludes that information and discussions as contained 
in the December 1998 rating decision, the September 1999 
statement of the case, the April 2000, February 2001, and 
January 2005 supplemental statements of the case (SSOC), the 
October 2003 Board remand, and in the letter sent to the 
veteran in February 2004, have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence which showed that his 
bilateral foot disabilities had worsened or had increased in 
severity; of what evidence was necessary to substantiate the 
claim for an increased rating; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a hearing at the RO in May 2000.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to the claim, he does 
not dispute any of the material facts pertaining to the 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court did not specify 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

When examined by VA in October 1998, the examiner indicated 
that he did not have the claims file to review.  The veteran 
reported pain, numbness, tingling, and a burning sensation in 
his lower extremities.  On examination, skin color and 
temperature in his toes appeared normal, and there was no 
evidence of atrophy.  His feet were dry, and skin texture was 
smooth without ulceration or scars.  His nails were normal in 
appearance, and there was no evidence of fungal or other 
infections.  There was no hair growth.  On neurological 
examination, bulk, pallor, and tone were normal.  There was 
decreased sensation in the lower extremities, particularly on 
the right side.  Deep tendon reflexes were +2 in the biceps, 
triceps, brachial radialis, and knees, and zero at the 
ankles.  Toes were downgoing and peripheral pulses were 
normal.  
On VA cold injury examination in October 1999, the examiner 
noted that the claims file was reviewed, and included a 
description of the veteran's medical history.  On 
examination, temperature and sensation were normal in the 
lower extremities.  The skin appeared intact with normal 
color, and there was no evidence of edema, clubbing, or 
cyanosis.  There was a pencil stick appearance of the legs 
and his feet were dry.  Skin texture was smooth and there 
were no ulcerations or intercurrent fungal or other 
infections.  The nails were normal in appearance without 
overgrowth or dystrophy.  Hair growth was normal from the 
torso down to the distal limbs.  Peripheral pulses were 2+, 
and symmetric in both dorsalis pedis and posterior tibial 
arteries.  The diagnoses included bilateral foot condition 
due to cold injury exposure.  The examiner commented that 
there were no other residuals of cold injury exposure found 
on examination.  

On VA peripheral nerve examination in October 1999, muscle 
bulk and tone were normal except for  mild pencil and stick 
appearance of the legs.  There was no clubbing, cyanosis, 
edema, or varicosities in the lower extremities, and pulses 
were 2+, bilaterally.  There was distal shedding to pinprick 
in the distal lower limbs, and deep tendon reflexes were 1+ 
and symmetric in the Achilles tendon.  Babinski flexor, 
bilaterally.  The examiner opined that there were no 
additional residuals of frostbite exposure other than those 
noted previously.  

At the personal hearing in May 2000, the veteran testified to 
the problems he had with frostbite and the resulting physical 
limitations caused by his cold injury.  

A decision by the Social Security Administration in May 2000 
determined that the veteran was totally disabled due to 
numerous physical and psychological disabilities, his limited 
education and acquired work skills, effective from October 
1999.  

The evidentiary record includes numerous VA outpatient 
records associated with the claims file at various times 
during the pendency of the appeal and showed treatment for 
various maladies from 1996 to 2004.  Nerve conduction 
velocity (NCV) studies in December 1998 revealed a sensory 
predominant, sensory motor axonal-type neuropathy with 
focally demyelinating features due to probable mild S1 
radiculopathy.  The clinical findings pertaining to the 
veteran's lower extremities were essentially the same as 
described in the VA examination reports discussed above and 
will not be repeated.  

When examined by VA in May 2004, the examiner indicated that 
the claims file was reviewed and included a description of 
the veteran medical history.  The veteran's complaints 
included cold sensitivity manifested by numbness in his toes 
and stiffness in his legs and ankles.  There was no evidence 
of tissue loss, Raynaud's phenomenon or hyperhydrosis.  There 
was fungal infection in his toenails and disturbance of nail 
growth, but no breakdown, ulcerations, or frostbite scars.  
There was no edema, skin color change, skin thickness or skin 
thinning, sleep disturbance, or x-ray evidence of arthritis.  
His feet were normal, pedal, dorsalis pedis, and posterior 
tibials pulses were palpable.  There were no varicosities or 
pedal edema, and temperature was normal.  The skin was 
neither dry nor moist and there was no atrophy.  There was no 
loss of hair or hair growth, and strength was 4/5 in both 
lower extremities.  Power and tone in the lower extremities 
was 1+, sensation was well retained, and fine touch, 
pinprick, and vibration sense were well preserved.  The 
diagnoses included arthralgia, cold sensitivity, and numbness 
in the lower extremities with no tissue loss, hyperhydrosis, 
or x-ray abnormalities.  

Ratings - In General

As noted above, this appeal arises from an original claim for 
compensation benefits and a December 1998 rating decision 
which, in part, granted service connection for residuals of 
bilateral frostbite.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Analysis

Initially, the Board notes that the veteran was initially 
assigned a 10 percent evaluation for bilateral foot disorder 
due to frostbite/cold injury under Diagnostic Code (DC) 7122, 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  The rating criteria for the cardiovascular 
system, including (DC 7122) were revised during the pendency 
of this appeal, effective from January 12, 1998, and the 
veteran was subsequently assigned separate 20 percent ratings 
for each lower extremity, from the effective date of the 
revised regulations.  In general, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  See VAOPGCPREC 7-2003.  However, application 
of the revised rating criteria is not appropriate prior to 
the effective date of the regulation change.  38 C.F.R. 
§ 3.114(a).  In this case, the RO considered both the old and 
the revised regulations.  

7122
Frozen Feet, Residuals of (immersion foot)
Ratin
g

With loss of toes, or parts, and persistent 
severe symptoms:
          Bilateral
          Unilateral

50
30

With persistent moderate swelling, 
tenderness, redness, etc.
          Bilateral
          Unilateral

30
20

With mild symptoms, chilblains
          Bilateral
          Unilateral

10
10
Note:  With extensive losses higher ratings may be found 
warranted by reference to amputation ratings for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts 
for the persistent moderate or mild under this diagnostic 
code. 
38 C.F.R. § 4.104, Diagnostic Code 7122 (prior to January 12, 
1998)

The medical evidence prior to January 12, 1998, as reflected 
in VA outpatient progress notes and the October 1998 VA 
examination, showed only mild symptoms manifested by 
complaints of cold sensitivity, numbness, and loss of hair 
growth.  There was no evidence of fungal infection, breakdown 
or ulcerations of the skin, or frostbite scars.  There was no 
disturbance of nail growth, edema, atrophy, or change in skin 
color, and his feet were dry and smooth with normal 
temperature.  His nails were normal in appearance and there 
were no significant neurological abnormalities other than 
some decreased sensation in the lower extremities.  Thus, the 
10 percent evaluation assigned for the veteran's bilateral 
foot disability under the old rating criteria was entirely 
appropriate.  

The revised rating criteria under DC 7122, effective from 
January 12, 1998, provides as follows:  

712
2
Cold injury residuals:
Ratin
g

With the following in affected parts:
 

Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis)
30

Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, 
or osteoarthritis)
20

Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2004)

From January 12, 1998, the medical evidence shows that the 
veteran has some arthralgia, numbness or cold sensitivity and 
nail abnormalities.  However, the clinical findings do not 
reflect any tissue loss, skin color changes, impaired 
sensation, hyperhydrosis, or x-ray evidence of any pertinent 
abnormalities, including osteoporosis, subarticular punched 
out lesions, or osteoarthritis.  The findings pertaining to 
the veteran's lower extremities on the most recent VA 
examination in May 2004 were essentially the same as reported 
on the two prior examination in 1998 and 1999.  There was no 
evidence of any circulatory disturbance, varicosities, 
atrophy, or skin changes.  There was no loss of hair or hair 
growth, and sensation for fine touch, pinprick, and vibration 
sense were well preserved.  Given the absence of additional 
findings pertaining to the frostbite injury on any of the 
medical reports since January 12, 1998, the Board finds no 
basis to assign a rating in excess of 20 percent for either 
lower extremity under the revised criteria.  


ORDER

An evaluation in excess of 10 percent for the bilateral foot 
disorder due to frostbite/cold injury, prior to January 12, 
1998, is denied.  

An evaluation in excess of 20 percent for residuals of 
frostbite/cold injury to the right foot from January 12, 
1998, is denied.  

An evaluation in excess of 20 percent for residuals of 
frostbite/cold injury to the left foot from January 12, 1998, 
is denied.  


REMAND

As indicated above, the Board remanded the appeal to the RO 
in October 2003, in part, to determine the nature and 
etiology of the veteran's right and left hand disabilities.  
The examiner was instructed to review the claims file and to 
offer an opinion as to the etiology of any identified hand 
disability.  

The veteran was examined by VA in May 2004, and the examiner 
indicated that he reviewed claims file.  However, his 
description of the veteran's medical history in service was 
evidently based on a description of symptoms and treatment 
provided by the veteran, as the service medical records do 
not show the history described in the examination report.  
Additionally, post-service medical records showed a history 
of bilateral carpal tunnel syndrome and additional disability 
of the cervical spine, including two herniated discs.  The 
examiner offered an opinion to the effect that the veteran 
had residuals of cold injury to the right and left hand.  As 
the examiner did not review the service medical records 
thoroughly, as shown by his omission of important information 
in his report, his medical opinion as to the etiology of any 
hand disability is speculative.  Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post service reference to injuries 
sustained in service without a review of the service medical 
records is not competent medical evidence.)  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Given the medical complexities in this case, the 
Board finds that the VA examination was inadequate and that 
further development of the record is indicated.  

Finally, the evidentiary record shows that the veteran was 
granted Social Security disability in October 1999.  Although 
the award decision is of record, the medical records used to 
award the benefit have not been obtained.  Since there is a 
claim for TDIU, an attempt should be made to obtain all 
medical records used in reaching that determination.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain records from all 
medical care providers, VA and non-VA who 
treated the veteran for any right or left 
hand disability since December 2004.  If 
any records identified by the veteran 
cannot be obtained, the veteran should be 
so informed and it should be documented 
in the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including all medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  Any failure to obtain 
these records should be documented in the 
claims folder.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and, if possible, etiology of any 
identifiable right or left hand 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  The examiner 
should review the claims file, including 
the service medical records, and indicate 
in the report whether the claims file was 
reviewed.  All indicated tests should be 
performed and the findings reported in 
detail.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any identified right 
or left hand disability is related to 
frostbite/cold injury in service.  The 
basis for any opinion expressed should be 
identified.  Any unrelated disorders 
affecting the hands should be identified 
and their impact on the hands should be 
explained.  If the examiner is only able 
to theorize or speculate as to this 
matter, he or she should so state.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  In the event that additional 
consultation from other specialists is 
deemed necessary, that should be 
accomplished.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


